Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated February 2, 2021, claims 1-9 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Claim Objections

 	Claims 2, 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [US Patent #9,543,001].
With respect to claim 1, Lee et al. disclose a method of operating a memory device configured to perform a program operation of storing data in memory cells, wherein the memory cells have any one program state among a first program state and a 5second program state as a target program state [A-level, B-level or C-level – see figs. 2 and 3], respectively, wherein the first program state and the second program state are adjacent to each other among a plurality of program states [see fig. 2], the method comprising: performing an intermediate program operation by applying an intermediate program voltage to the memory cells to have threshold 10voltages corresponding to an intermediate program state [this can be interpreted as being the intermediate programming “shots” 202, 206, or 204 shown in fig. 2]; performing, after the intermediate program operation, an additional program operation by applying an additional program voltage to memory cells which have the second program state as the target program state [this can be interpreted as being any subsequent programming “shots” 202]; and 15performing, after the additional program operation, a final program operation for the memory cells to have the threshold voltages corresponding to the target programmed state, respectively [this is interpreted as being the “final” programming “shot” in the series of programming “shots” shown in fig. 2].
With respect to claim 3, Lee et al. disclose the program operation includes a plurality of program loops and the additional program operation is performed in a next program loop after the intermediate 
With respect to claim 4, Lee et al. disclose the additional program voltage is greater than the intermediate program voltage by a set step voltage.  See fig. 2.  In the figure, Lee et al. disclose that the intermediate programming “shots” increase in a stepwise manner.
With respect to claim 7, Lee et al. disclose the performing the intermediate program operation comprises: applying the intermediate program voltage to a word line commonly coupled to the memory cells; and applying at least one verify voltage to the word line.  See fig. 2.  In the figure, Lee et al. disclose that programming a cell requires the application of intermediate program voltage as well as verify voltages.  It is noted that applications of these voltages to word lines are inherent.
With respect to claim 9, Lee et al. disclose the program operation is performed in an incremental step pulse program (ISPP) manner.  See fig. 2.


Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2, the performing the 20additional program operation comprises: applying the additional program voltage to a word line to which the memory cells are coupled in common; and applying, while the additional program voltage is applied, a program inhibit voltage to bit lines coupled to memory cells which have 59the first program state as the target program state, and a program enable voltage to bit lines coupled to memory cells which have the second program state as the target program state.
-with respect to claim 5, the program enable voltage is a ground voltage.
-with respect to claim 6, the program inhibit voltage is a power supply voltage.
-with respect to claim 8, the performing of the additional program operation comprises: applying the additional program voltage to a word line commonly 5coupled to the memory cells; and applying, while the additional program voltage is applied, a program inhibit voltage to bit lines coupled to memory cells which have the first program state as the target program state.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in

 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 14, 2021